DETAILED ACTION
	Claims 26-40 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on November 22, 2021 has been acknowledged and has been entered into the instant application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on November 22, 2021 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 112(a)
Claims 29-31 and 33-39 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of Huntington’s disease and prion diseases, does not reasonably provide enablement for treating the full scope of disorders claimed.  
The Applicant’s amendments and traversal have been considered, and have been found to be persuasive.  The rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claims 26-30 and 40 were previously rejected under 35 U.S.C. 103 as being unpatentable over Tribouillard-Tanvier et al. (PLoS ONE, 2008, Article e1981).
Applicant’s arguments and the data presented in Table 1 in the specification have been considered, and have been found to be persuasive based on the different activity between the two compounds evidenced in Table 1.  The rejection is withdrawn.
Previous Double Patenting Rejections
Claims 26-40 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-40 of copending Application No. 16/804,402, published as US PGPUB 2020/0197337 (reference application).
Applicant’s arguments and the data presented in Table 1 in the specification have been considered, and have been found to be persuasive based on the different activity between the two compounds evidenced in Table 1.  The rejection is withdrawn.
Conclusion
Claims 26-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626